FILED
                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA                                   NOV 192009
                                                                                          Clerk, U.S. District and
                                                                                            Bankruptcy Courts
      John T. Pickering-George,                     )
                                                    )
             Plaintiff,                             )
                                                    )
                     v.                             )        Civil Action No.
                                                    )                                  09 2184
      Drug Enforcement Administration               )
      Registration Unit et ai.,                     )
                                                    )
             Defendants.                            )


                                        MEMORANDUM OPINION

             The plaintiff has filed a pro se complaint and an application to proceed in forma

      pauperis. The application will be granted and the complaint dismissed on grounds of res

      judicata.

             The complaint presents claims for "mandatory mandamus" and damages against the

      Department of Justice's ("DOJ") Drug Enforcement Administration ("DEA") Registration Unit

      for its alleged failure to respond to the plaintiff s request for information under the Freedom of

      Information Act, 5 U.S.C. § 552 ("FOIA").

             In relevant part, the doctrine of res judicata stands for the proposition that "a final

      judgment on the merits of an action precludes the parties or their privies from relitigating issues

      that were or could have been raised in that action." Allen v. McCurry, 4498 U.S. 90, 94 (1980);

      see also Marrese v. American Academy of Orthopaedic Surgeons, 470 U.S. 373, 376 n.l (1985)

      (stating that its purpose is to prevent "litigation of matters that should have been raised in an

      earlier suit"). The instant complaint appears to be based on the same set of events that gave rise

      to the FOIA mandamus and damages complaint filed against the same defendant in 2007, which




I~)
was resolved by summary judgment for the defendant because the plaintiff had failed to exhaust

his administrative remedies. See Pickering-George v. Registration Unit, DEAIDOJ, 553 F. Supp.
2d 3, 4 n.1, 5 (D.D.C. 2008) (granting summary judgment for failure to exhaust administrative

remedies and advising that the exclusive nature of the FOIA precludes mandamus relief.) The

plaintiff cannot now relitigate these claims. Therefore, the complaint will be dismissed as barred

by res judicata.

       A separate order accompanies this memorandum opinion.




                                                  C?aJ~~.-
                                                     United States Distnct Judge




                                               -2-